By the Court,

Smith, J.
There can be no doubt that the affidavit for appeal in this case, is sufficient. The records and proceedings before justices of the peace, are to be liberally construed when his jurisdiction is clear, and appeals are to be favored. If the technical criticism here contended for, should prevail, there would be an end to the administration of justice before these tribunals.
The judgment of the court below is reversed, and the cause remanded for further proceedings according to law.